DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2015/0192343) in view of Yamada (US 2020/0088431) and Schuster (US 2010/0089076) and Hong (US 2010/0229577).
	As to claims 1-3, Ueno teaches a method of controlling a transport climate control system (TCCS) for a transport unit C, the TCCS including a climate control circuit with a compressor 30 and an electronic expansion valve 32, the method comprising:
	operating the climate control circuit to condition a climate-controlled space of the transport unit C by compressing a working fluid with the compressor 30 and expanding the working fluid with the expansion valve 32 (paragraph 74).
	Ueno does not explicitly teach that the expansion valve 32 is an expansion and isolation valve, wherein the method includes detecting for leaking of the working fluid from the climate control circuit, and in response to a detected leak isolating a high-pressure side of the climate control circuit in the manner as claimed. However, Yamada teaches isolating a high-pressure side from a low-pressure side of a refrigerant circuit by 
	Yamada, as modified, does not explicitly teach a temperature sensor positioned in the expansion valve on a high-pressure side of said valve, wherein detecting for leaking of the working fluid includes detecting a temperature of the working fluid via the temperature sensor. However, Schuster teaches detecting for leaking of refrigerant by using a temperature sensor 30 positioned on a high-pressure side of an expansion valve (Fig. 1, paragraphs 21, 23, 26, and 29). Furthermore, Hong teaches that it is known to provide such a high-side sensor that is integrated into an expansion valve (Fig. 2; paragraph 16). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Ueno to also detect for leaking of the refrigerant using a high-side temperature sensor as taught by Schuster that is integrated into the expansion valve as taught by Hong because it would provide additional capability to detect that a refrigerant charge is low due to leakage in a manner that is highly integrated to facilitate a convenient assembly. 
	As to claim 8, Ueno does not explicitly teach detecting an overcharge of the circuit in the manner as claimed. However, Schuster teaches that it is known to detect an overcharge of refrigerant by detecting temperature and pressure of the refrigerant, determining a subcooling based on the detected temperature and pressure, and detected that the system is overcharged when subcooling is greater than a predetermined threshold (paragraphs 7 and 27). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Ueno to detect an overcharge condition in the manner as claimed and taught by Schuster because it would assist in preventing system malfunction by apprising a user of an existing refrigerant overcharge condition.
	As to claims 11-12, Ueno, as modified with Schuster and discussed in the rejections above, also teaches the limitations of claims 11-12, including sending a warning when an overcharge condition exists (Schuster, Fig. 1).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Yamada ad Hong as applied above, and further in view of Papas (US 2018/0327179).
	As to claims 4-6, Ueno does not explicitly teach isolating a portion of the low-pressure side including an evaporator when a leak is detected. However, Papas teaches that it is advantageous to isolate an evaporator portion to prevent leakage into a storage area by closing an isolation valve downstream of the evaporator and upstream of a compressor in response to a detected leak (paragraph 69). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Yamada and Hong as applied above, and further in view of Okada (EP 3 051 236)
	As to claim 7, Ueno teaches that expanding the working fluid in the expansion valve 32 includes a stepper motor adjusting the valve based on a superheat of the working fluid (paragraphs 48 and 91), but does not explicitly teach detecting for leaking by detecting a step position of the expansion valve 32 and one or more other operational parameters, and comparing operation of the valve to an expected operation based on the step position and the one or more operational parameters. However, Okada teaches detecting an opening degree of an expansion valve and additional parameters including a quantity of change in state of the cycle indicated by at least one of compressor operating frequency, a condensation temperature, an evaporation temperature, and a degree superheat, wherein a leak is detected by comparing operation of the expansion valve verses an expected operation expected from the detected step position and the additional parameters (paragraphs 16-19). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Ueno to include detecting a leak as claimed and taught by Okada . 

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Yamada, Papas, Okada, and/or Schuster.
	As to claims 13-18, Ueno, as modified, teaches most of the limitations of claims 13--19 as discussed in the rejections above, and further includes a condenser 31 (Ueno, Fig. 4).
Allowable Subject Matter
Claims 10 and 19 allowed. Specifically, the prior art of record does not teach or suggest determining a location of a leak in a climate control circuit based on the valve position of an electronic check valve in the manner as required by the claims.

Response to Arguments
Applicant’s arguments, see page 8, filed 12/28/2021, with respect to the objections to the claims have been fully considered and are persuasive. The objections  have been withdrawn. 
Applicant’s arguments, see pages 8-14, filed with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong (US 2010/0229577).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763